 1   ELIZABETH A. STRANGE
     Acting United States Attorney
 2   District of Arizona
     LORI L. PRICE
 3   State Bar No. 025698
     MONICA E. RYAN
 4   Assistant U.S. Attorneys
     United States Courthouse
 5   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 6   Telephone: 520-620-7300
     Email: lori.price@usdoj.gov
 7           monica.ryan@usdoj.gov
     Attorneys for Plaintiff
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
     United States of America,                           CR 18-1013-TUC-CKJ (BPV)
12
                Plaintiff,                                  ADDENDUM TO
13                                                    MOTIONS TO EXTEND TIME TO
         vs.                                         RESPOND TO THE DEFENDANT’S
14                                                       MOTIONS TO SUPPRESS,
                                                            IN LIMINE, AND
15   Matthew Bowen,                                  IN RESPONSE TO 404(B) NOTICE
                                                             (Doc. 36 and 37)
16              Defendant.                                     (Unopposed)
17
18         Plaintiff, United States of America, by and through its undersigned attorneys,
19   hereby provides the following information in support of its motions to extend time to
20   defendant’s motion to suppress, motion in limine and response to the government’s 404(b)
21   notice. Defense counsel has been contacted and does not object to the government’s
22   motions to extend time. (Doc. 36 and 37).
23         Accordingly, the government requests an extension of time up through and
24   including Tuesday, March 5, 2019 to respond to the defendant’s motion to suppress text
25   messages (Doc. 29), and up through and including March 18, 2019 to respond to the
26
     defendant’s motion in limine to preclude witness opinion testimony (Doc. 31) and
27
     defendant’s response in opposition to the government’s 404(b) notice (Doc. 32).
28
 1         Respectfully submitted this 5th day of March, 2019.
 2                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
 3                                            District of Arizona
 4                                            s/ Monica E. Ryan
 5                                            MONICA E. RYAN
                                              Assistant U.S. Attorney
 6
 7   Copy of the foregoing served electronically or by
     other means this 5th day of March, 2019, to:
 8
     Sean C. Chapman, Esq.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
